                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GEANIECE D. CARTER,
              Plaintiff,                           No.19-12381
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
UNIVERSITY OF TEXAS AT DALLAS,
ET AL.,
                            /

                                          ORDER
       On August 12, 2019, Plaintiff Geaniece D. Carter filed a pro se civil complaint

[ECF No. 1]. Before the Court is her motion to file an amended complaint [ECF No. 14].

       Fed.R.Civ.P. 15(a)(1)(B) provides that a party may amend a pleading to which a
responsive pleading is required (such as a complaint) as a matter of right “21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), whichever is earlier.” In this case, the Defendants filed a motion to dismiss
under Fed.R.Civ.P. 12(b)(1), (2), and (6) on September 11, 2019 [ECF No. 9]. Plaintiff

then filed an amended complaint on September 23, 2019 [ECF No. 13], within the 21
days set forth in Rule 15(a)(1)(B).
       This means that Plaintiff may amend her complaint as a matter of right, without the

necessity of first obtaining a court order. Therefore, her amended complaint [ECF No.
13] has been properly accepted for filing and docketed. This would make her motion to
amend moot and unnecessary. However, I recognize that Plaintiff is proceeding without

counsel, and may not fully understand the Federal Rules. So, to avoid confusion on her
part, and to move this case forward efficiently and expeditiously, I will simply grant her


                                             -1-
motion to amend under Rule 15(a)(1)(B).
       Accordingly, Plaintiff’s motion to amend [ECF No. 14] is GRANTED.

       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE



Dated: October 9, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on October 9, 2019, that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 9, 2019.




                                            -2-
